Case 1:17-cr-00027-JPJ-PMS Document 269 Filed 09/25/19 Page 1 of 2 Pageid#: 11802




                        IN THE UNITED STATE DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION


     UNITED STATES OF AMERICA                       )
          PLAINTIFF                                 )
                                                    )
     v.                                             ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                    )
     JOEL A. SMITHERS                               )
          DEFENDANT                                 )

           MOTION TO SEAL SENTENCING MEMORANDUM AND EXHIBITS


           Comes now, the Defendant, Joel A. Smithers, by and through counsel and moves

     this Honorable Court to seal his Sentencing Memorandum and Exhibits. The Defendant

     does not object to the Court, Probation Office and U. S. Attorney’s Office from viewing

     the documents, but asks that it be sealed to all other parties due to sensitive information

     that the Defendant request be kept personal.

           Wherefore, the defendant, Joel A. Smithers, asks that the Court seal the Sentencing

     Memorandum except to those parties stated above.

                                                    RESPECTUFLLY SUBMITTED

                                                    JOEL A. SMITHERS

                                                    BY COUNSEL


     BY: /s/Don M. Williams, Jr.
     DON M. WILLIAMS, JR.
     ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
     P. O. BOX 601
     PENNINGTON GAP, VA 24277
     TEL: 276-546-3087
     FAX: 276-546-2642
     VSB: 41143
     EMAIL: donwilliamsjr@yahoo.com
Case 1:17-cr-00027-JPJ-PMS Document 269 Filed 09/25/19 Page 2 of 2 Pageid#: 11803




                                 CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 25th day of September,
     2019, electronically filed the foregoing with the Clerk of the Court using CM/ECF
     system which will send notification of such filing to the Assistant United States Attorney.

                                           /s/ Don M. Williams, Jr.

                                           DON M. WILLIAMS, JR.
